Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ATTACHMENT
Applicant argued on pages 11-13 of the Remark that “the serving cells” arranged by a base station of Fu et al. is regarded as “a carrier” as shown in para[0006]; and therefore is not equivalent to a claimed “transmission reception point (TRP)”.
Examiner believes “The component carrier referred to as a cell” that is mentioned by applicant in para[0006]  belongs to prior art and does not relate to the claimed limitation. 
Examiner notes the pending application ‘s specification describes on Fig.6, par[00170] there are a plurality of TRP1, TRP2  in a serving cell 1.  
It is believed to one skilled in the art that each of serving cell 1 and serving cell 2 may serve at least one TRP while the claimed limitation does not clearly address whether the TRPs are served by one serving cell or each of the TRPs is served by respective different serving cells.      
Therefore, examiner assumes that each “the serving cell” of Fu et al. corresponds to a “respective TRP” because the serving cell may have at least one TRP. 
Back to the description of Fu et al. in par[0103] the base station configures indexes of serving cells (TRPs) in ascending orders. The indexes of the serving cells (TRPs) are also referred to as DL DAI sort indexes of the serving cells (TRPs). 
Examiner believes the teaching of Fu et al. meets the claimed limitation.



/HANH N NGUYEN/
Primary Examiner, Art Unit 2413